DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s response filed on January 26, 2021 is acknowledged. Accordingly claims 1-25 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed on January 26, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that the cited references fail to teach or suggest each and every element of the rejected claims. Specifically, that Von Muller in view of Kapur and Nielson fail to teach or suggest the claim limitation: “receiving by the at least one secure POS processor, a purchase transaction from the at least one POS processor via a first local communication channel, the purchase transaction including description of one or more transaction items selected by a user” as recited in claims 1 and 14.
In response Examiner respectfully disagrees and submits that Von Muller does teach or suggest the claim limitation: “receiving by the at least one secure POS processor, a purchase transaction from the at least one POS processor via a first local communication channel, the purchase transaction including description of one or more transaction items selected by a user” as recited in claims 1 and 14. For example, see fig. 7, where the application processor 210 receives encrypted transactional data with key generated with unique POS’ID and transmit the encrypted transactional data to security processor 104. According to paragraph 0029, the “Transactional data can include, but is not limited to, any information about the entity providing goods or services, a date, a description and price of the services or goods, geographic data indicating the location of the service or sale of goods.” Based on the above the claim limitation is met and the rejection should be maintained.
Applicant further argues that Von Muller fails to discloses or suggest the claimed “the purchase transaction including description of one or more transaction items selected by a user”
In response Examiner respectfully disagrees and submits as a preliminary matter that the claimed limitation is an intended use limitation that have little or no weight and does not further limit the claimed limitation. Regardless Von Muller at paragraph 0029 teach or suggest that “Transactional data can include, but is not limited to, any information about the entity providing goods or services, a date, a description and price of the services or goods, geographic data indicating the location of the service or sale of goods.” Based on the above the claim limitation is met and the rejection should be maintained.
Applicant further argues that Nielson does not adequately teach or suggest “aggregating and thereby associating, by a payment intermediator device, the purchase transaction with the corresponding at least one purchaser payment information
In response Examiner respectfully disagrees and submits that Nielson clearly teach or suggest the claimed limitation: “aggregating and thereby associating, by a payment intermediator device, the purchase transaction with the corresponding at least one purchaser payment information.” For example Nielson at paragraph [0032], teach or discloses that “aggregator 107a may be a third-party which submits transactions for payment to a transaction processor 124 on behalf of other merchants who may or may not have direct relationships with merchant acquirers on the network.” Based on the above, it is Examiner position that Nielson does teach or suggest the claimed limitation and the rejection should be maintained.
In view of the foregoing, it is Examiner’s position that claims 1-25 are not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Muller et al (hereinafter “Von Muller”) U.S. Patent Application Publication No. 2013/0254117 A1 in view of Kapur et al (hereinafter “Kapur”) U.S. Patent Application Publication No. 2010/0057623 A1 and further in view of Nielson et al (hereinafter “Nielson”) U.S. Patent Application Publication No. 2009/0024471 A1

As per claims 1 and 14, Von Mueller discloses in a point of sale (POS) terminal system comprising at least one POS processor, at least one payment processing peripheral device, and at least one secure POS processor, a method for secure configuration and control of payment processing peripheral devices, the method comprising:
identifying, by the one secure POS processor, the POS terminal system (see fig. 2, which discloses data capture device 103 comprising application processor 210 and security processor 220.”);
identifying, by the at least one secure POS processor, the at least one POS processor, the at least one payment processing peripheral device associated with the POS terminal (see fig. 2B, which discloses mobile device 260 with POS application 270; 0173, which discloses “In step 915, a unique identification of the POS or the retailer is received.”);
receiving by the at least one secure POS processor, a purchase transaction from the at least one POS processor via a first local communication channel, the purchase transaction including description of one or more transaction items selected by a user (0029, which discloses that “Transactional data can include, but is not limited to, any information about the entity providing goods or services, a date, a description and price of the services or goods, geographic data indicating the location of the service or sale of goods.”);
receiving, by the one secure POS processor, a security request from the at least one POS processor (see claim 1, which discloses sending a job request to the second processor through a defined interface using the first processor;  and performing a security-related task based on the on the token information using a second processor based on the job request from the first microprocessor, wherein the security-related task includes one or more tasks from the group of token information authentication, token information decryption, or token information encryption, wherein, the second processor is configured to only accept the job request if it is for one of the security-related tasks.”);
in response to the security request from the at least one POS processor, requesting, by the at least one secure POS processor, the at least one purchaser payment information from the at least one payment processing peripheral device  on behalf of the POS terminal system; 
receiving, by the one secure POS processor, the at least one purchaser payment information from the least one payment processing peripheral device via a second local communication channel, the second local communication channel being isolated from the first local communication channel and providing a tunneling network connection between the at least one secure POS processor and the at least one payment processing peripheral device;
aggregating and thereby associating, by the at least one secure POS processor, the purchase transaction with the corresponding at least one purchaser payment information; 
submitting, by the one secure POS processor, aggregated payment transaction including the purchase transaction and the at least one purchaser payment information to an electronic payment processing facility;
receiving, by the at least one secure POS processor, a confirmation response from the electronic payments processing facility reflecting approval or declination of the aggregated payment transaction;
relaying by the one secure POS processor, the confirmation response to the at least one payment processing peripheral device; and
relaying, by the one secure POS processor, the confirmation response to the at least one POS processor.
What Von Muller does not explicitly teach is:
in response to the security request from the at least one POS processor, requesting, by the at least one secure POS processor, the at least one purchaser payment information from the at least one payment processing peripheral device  on behalf of the POS terminal system; 
receiving, by the one secure POS processor, the at least one purchaser payment information from the least one payment processing peripheral device via a second local communication channel, the second local communication channel being isolated from the first local communication channel and providing a tunneling network connection between the at least one secure POS processor and the at least one payment processing peripheral device;
aggregating and thereby associating, by the at least one secure POS processor, the purchase transaction with the corresponding at least one purchaser payment information; 
submitting, by the one secure POS processor, aggregated payment transaction including the purchase transaction and the at least one purchaser payment information to an electronic payment processing facility;
receiving, by the at least one secure POS processor, a confirmation response from the electronic payments processing facility reflecting approval or declination of the aggregated payment transaction;
relaying by the one secure POS processor, the confirmation response to the at least one payment processing peripheral device; and
relaying, by the one secure POS processor, the confirmation response to the at least one POS processor.
Kapur discloses the method comprising:
in response to the security request from the at least one POS processor, requesting, by the at least one secure POS processor, the at least one purchaser payment information from the at least one payment processing peripheral device  on behalf of the POS terminal system (0067, which discloses that “As previously noted, the transaction identifier may be generated upon receipt of a request for a payment transaction (such as, for example, when a user attempts to make an online purchase using communication device 102).”; 0087; 0104, which discloses that “For example, a payor may have visited a website of an Etailer and may have selected an item to purchase using the first communication device.  The Etailer or other entity may present a checkout page, on which the payor inputs the first identification information, including, for instance, a payment card number.”); 
receiving, by the one secure POS processor, the at least one purchaser payment information from the least one payment processing peripheral device via a second local communication channel, the second local communication channel being isolated from the first local communication channel and providing a tunneling network connection between the at least one secure POS processor and the at least one payment processing peripheral device (0027, which discloses that “Adaptive payment server 120 may use or otherwise interface with IVR 150 in order to initiate a communication with communication device 104.  IVR 150 may initiate a communication to communication device 104 via network 112 on a second communication channel discrete from the first communication channel.  Once the communication is established, IVR 150 may prompt for and receive the second identification information from communication device 104.”; 0105);
Nielson discloses the method comprising:
aggregating and thereby associating, by a payment intermediator device, the purchase transaction with the corresponding at least one purchaser payment information (0032, which discloses that “aggregator 107a may be a third-party which submits transactions for payment to a transaction processor 124 on behalf of other merchants who may or may not have direct relationships with merchant acquirers on the network.”);
submitting, by the one secure POS processor, aggregated payment transaction including the purchase transaction and the at least one purchaser payment information to an electronic payment processing facility (0032, which discloses that “aggregator 107a may be a third-party which submits transactions for payment to a transaction processor 124 on behalf of other merchants who may or may not have direct relationships with merchant acquirers on the network.”)
receiving, by the at least one secure POS processor, a confirmation response from the electronic payments processing facility reflecting approval or declination of the aggregated payment transaction (0038, which discloses that “The gateway 122, in turn, submits the message to transaction processor 124.  In response, the transaction processor 124 provides a response to the authorization request (e.g., approval or decline) to the merchant.”);
relaying the confirmation response to the at least one payment processing peripheral device (0038, which discloses that “The gateway 122, in turn, submits the message to transaction processor 124.  In response, the transaction processor 124 provides a response to the authorization request (e.g., approval or decline) to the merchant.”); and
relaying, by the one secure POS processor, the confirmation response to the at least one POS processor (0038, which discloses that “The gateway 122, in turn, submits the message to transaction processor 124.  In response, the transaction processor 124 provides a response to the authorization request (e.g., approval or decline) to the merchant.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Von Muller and incorporate the method, comprising: in response to the security request from the at least one POS processor, requesting, by the at least one secure POS processor, the at least one purchaser payment information from the at least one payment processing peripheral device  on behalf of the POS terminal system; receiving, by the one secure POS processor, the at least one purchaser payment information from the least one payment processing peripheral device via a second local communication channel, the second local communication channel being isolated from the first local communication channel and providing a tunneling network connection between the at least one secure POS processor and the at least one payment processing peripheral device; aggregating and thereby associating, by the at least one secure POS processor, the purchase transaction with the corresponding at least one purchaser payment information; submitting, by the one secure POS processor, aggregated payment transaction including the purchase transaction and the at least one purchaser payment information to an electronic payment processing facility; receiving, by the at least one secure POS processor, a confirmation response from the electronic payments processing facility reflecting approval or declination of the aggregated payment transaction; relaying by the one secure POS processor, the confirmation response to the at least one payment processing peripheral device; and relaying, by the one secure POS processor, the confirmation response to the at least one POS processor in view of the teachings of Kapur and Nielson in order to enhance security of the transaction.

As per claim 2, Von Muller further discloses the method, wherein the security request is received prior to receiving the corresponding purchase transaction from the at least one POS processor (see claim 1).

As per claims 3 and 15, Von Muller further discloses the method, wherein the security request is received via a virtualized interface, and conveys identification of the at least one payment processing peripheral device from which to request the at least one purchaser payment information on behalf of the at least one POS processor (see claim 1).

As per claims 4 and 16, Von Muller further discloses the method, wherein the virtualized interface is normative such that normative virtualization supports a plurality of payment processing peripheral devices with dissimilar direct interfaces (see fig. 2A and associated text).

As per claims 5 and 17, Von Muller further discloses the method, wherein the virtualized interface mimics at least in part the direct interface of a POS payment processing peripheral device (see fig. 2A and associated text).

As per claims 6 and 18, Von Muller further discloses the method, wherein the mimicking virtualized interface is normative such that normative mimicking virtualization supports a plurality of POS payment processing peripheral devices having dissimilar direct interfaces (see fig. 2A and associated text).

As per claims 7and 19, Von Muller further discloses the method, wherein the at least one purchaser payment information received from the at least one payment processing peripheral device is encrypted by the at least one payment processing peripheral device independent of and transparent to the at least one POS processor (see figs. 7 8 and 9; see claim 1).

As per claims 8 and 20, Von Muller further discloses the method, wherein the at least one purchaser payment information received from the at least one payment processing peripheral device is encrypted at the point of sale by an intermediate encrypting entity independent of and transparent to the at least one POS processor (see figs. 7 8 and 9; see claim 1).

As per claims 9 and 21, Vo Muller further discloses the method, wherein the encrypted at least one purchaser payment information received from the at least one payment processing peripheral device is decrypted (see figs. 7 8 and 9; see claim 1).

As per claims 10 and 22, Von Muller further discloses the method, wherein the intermediate-encrypted at least one purchaser payment information received from the at least one payment processing peripheral device is decrypted (see figs. 7 8 and 9; see claim 1).

As per claims 11 and 23, Von Muller further discloses the method, wherein the POS terminal system is part of a distributed enhanced payment (DEP) processing system (see fig. 2A and associated text).


Claims 12-13 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Muller et al (hereinafter “Von Muller”) U.S. Patent Application Publication No. 2013/0254117 A1 in view of Kapur et al (hereinafter “Kapur”) U.S. Patent Application Publication No. 2010/0057623 A1 and Nielson et al (hereinafter “Nielson”) U.S. Patent Application Publication No. 2009/0024471 A1 as applied to claim 1 and 14 above, and further in view of Lanc U.S. Patent Application Publication No. 2017/0091775 A1

As per claim 12 and 24, Von Muller failed to explicitly disclose the method, wherein a timer is operated in association with the requesting from the at least one payment processing peripheral device the at least one purchaser payment information, wherein a time-out of the timer prior to receiving the at least one purchaser payment information results in one of:
retrying the requesting from the at least one payment processing peripheral device the at least one purchaser payment information; and
ceasing the requesting from the at least one payment processing peripheral device the at least one purchaser payment information.
Lanc discloses the method, wherein a timer is operated in association with the requesting from the at least one payment processing peripheral device the at least one purchaser payment information, wherein a time-out of the timer prior to receiving the at least one purchaser payment information results in one of:
retrying the requesting from the at least one payment processing peripheral device the at least one purchaser payment information (0042; 0100); and
ceasing the requesting from the at least one payment processing peripheral device the at least one purchaser payment information (0042; 0100).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Von Muller and incorporate the method, wherein a timer is operated in association with the requesting from the at least one payment processing peripheral device the at least one purchaser payment information, wherein a time-out of the timer prior to receiving the at least one purchaser payment information results in one of: retrying the requesting from the at least one payment processing peripheral device the at least one purchaser payment information; and ceasing the requesting from the at least one payment processing peripheral device the at least one purchaser payment information in view of the teachings of Nielson in order to enhance security of the transaction.

As per claims 13 and 25, Von Muller failed to explicitly disclose the method, wherein prior to re-trying requesting from the at least one payment processing peripheral device the at least one purchaser payment information, enabling the at least one payment processing peripheral device to reset.
Lanc discloses the method, wherein prior to re-trying requesting from the at least one payment processing peripheral device the at least one purchaser payment information, enabling the at least one payment processing peripheral device to reset (0042).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Von Muller and incorporate the method, wherein prior to re-trying requesting from the at least one payment processing peripheral device the at least one purchaser payment information, enabling the at least one payment processing peripheral device to reset in view of the teachings of Nielson in order to enhance security of the transaction.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 18, 2021